DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondurant (USPGPub. No. 20150286531, hereafter referred to as Bondurant).

Rejection of Claims 1-21:
Bondurant teaches triggering adjustment of a redundant level for a set of redundant array of independent disks (RAIDs) of plural types -at paras. 3, 8- and made up of plurality of storage disks divided into storage extents -at para. 21- when a failure is detected by selecting appropriate mitigation techniques, same techniques including adjusting from 1st to Nth redundant level, e.g., Fig. 2 and paras.: “0021] In addition to having storage device 102 configured to handle storage failures, it should be understood that the storage device is capable of performing other storage related functions or tasks. For example, storage management module 104 can be configured to respond to requests, from external systems such as host computers, to read data from storage resources 106 as well as write data to the storage resources and the like. As explained above, storage management module 104 can configure storage resources 106 as a multiple redundancy RAID system. In one example, storage resources 106 can be configured as a RAID-6 system with a plurality of storage groups and each storage group having storage drives configured with block level striping with double distributed parity. 

    PNG
    media_image1.png
    406
    232
    media_image1.png
    Greyscale

The storage management module 104 can implement block level striping by dividing data that is to written to storage as data blocks that are stripped or distributed across multiple storage drives. The stripe can include a set of data extending across the storage drives such as disks. In one example, data can be written to extents which may represent portions or pieces of a stripe on disks or storage drives. In another example, data can be written in terms of volumes which may represent portions or subsets of storage groups. For example, if a portion of a storage drive fails, then storage management module 104 can rebuild a portion of the volume or disk rather than rebuild or replace the entire storage drive or disk.
] FIG. 2 is an example process flow 200 diagram of a method of storage processing according to an example of the techniques of the present application. To illustrate, in one example, it can be assumed that storage device 102 can configure storage resources 106 as a first storage group Group 1 and a second storage group Group 2. In addition, storage device 102 can configure storage groups Group 1 and Group 2 as a RAID arrangement with a plurality of storage drives having a plurality of redundancy levels (multiple redundancy arrangement) and where the storage drives can store parity information of data stored on at least one storage drive. In this example, it can be assumed that storage management module 104 can configure storage resources 106 as a RAID-6 configuration as dual redundancy (a redundancy level of two) with storage groups Group 1 and Group 2 each being associated with six storage drives D1 through D6. 
[0025] The method may begin at block 202, where storage device 102 can check for failures of storage drives of a first RAID storage group that removes redundancy levels from the first RAID storage group. In one example, in a system having three redundant storage drives (triple-parity RAID), the failure can result in the first RAID storage group Group 1 having at least two fewer redundant drives as compared to second RAID storage group Group 2. In another example, storage management module 104 can check whether storage group Group 1 encountered a failure of any of storage drives D1 through D6 associated with the first storage group such that the failure caused the storage group to no longer have redundancy, in this case, no longer have a redundancy level of two. In another example, storage management module 104 can check whether second storage group Group 2 encountered a failure of any of storage drives D1 through D6 associated with the second storage group such that the failure caused the storage group to no longer have redundancy, in this case, no longer have a redundancy level of two. In addition to having storage management module 104 configured to check for storage failures, it should be understood that the storage management module is capable of performing other storage related functions or tasks. For example, storage management module 104 can respond to requests such as requests to read data from storage resources 106, requests to write data to the storage resources and the like. “
As per Claims:
1, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 9-11, 21-24 et seq., method for storage management, comprising: detecting a trigger for an adjustment of a redundant level for a set of redundant array of independent disks (RAIDs), each of the set of RAIDs comprising one or more RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent being formed by a plurality of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents from a set of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, the set of storage extents being obtained by dividing a plurality of storage disks into storage extents, the plurality of storage extents being located in different storage disks of the plurality of storage disks; in response to detecting the trigger, selecting, from the set of RAIDs, a e.g., Bondurant’s paras. 12, 42-target RAID for which the redundant level is to be e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusted; and e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusting the redundant level of the target RAID from a first redundant level to a second redundant level. 
2, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 1, wherein e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusting the redundant level of the e.g., Bondurant’s paras. 12, 42-target RAID from the first redundant level to the second redundant level comprises: in response to the second redundant level being higher than the first redundant level, determining whether a first number of e.g., Bondurant’s Figs. 2, 3 and paras. 10-13: unused/spare-free storage extents in the set of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents is greater than a second number of RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in the target RAID; and in response to the first number being greater than the second number, changing a e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID from a first e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the first redundant level to a second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the second redundant level. 3, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 2, wherein changing the e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the e.g., Bondurant’s paras. 12, 42-target RAID to the second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type comprises: for each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent in the target RAID, adding a new storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent into the RAID extent; and e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8, 21: rebuild/reconstruct-reconstructing data in the new storage extent using data in original storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in the RAID extent. 4, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 2, further comprising: in response to detecting a trigger for a further operation consuming the e.g., Bondurant’s Figs. 2, 3 and paras. 10-13: unused/spare-free storage extents, ceasing the change of the e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID to the second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type; and releasing storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents used for performing the change. Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 1, wherein e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusting the redundant level of the target RAID from the first redundant level to the second redundant level comprises: in response to the second redundant level being lower than the first redundant level, changing a e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID from a first e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the first redundant level to a second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the second redundant level. 6, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 5, wherein changing the e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID to the second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type comprises: removing a storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent storing parity data from each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent of the target RAID. 7, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 5, wherein the second redundant level is above an initial redundant level of the e.g., Bondurant’s paras. 12, 42-target RAID. 
8, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 1, wherein the e.g., Bondurant’s paras. 12, 42-target RAID is selected based on at least one of: information indicating that the redundant level of the target RAID is to be e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusted, a redundant level of a RAID of the set of RAIDs, and a number of RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in a RAID of the set of RAIDs. Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 1, wherein detecting the trigger for the e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of the redundant level of the set of RAIDs comprises: receiving an indication for performing the e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of the redundant level from a user of the set of RAIDs. 
10, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  method of claim 1, wherein detecting the trigger for the e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of the redundant level of the set of RAIDs comprises: determining that at least one of the following reaches a e.g., Bondurant’s Figs. 2: Block 202 and paras. 9, 12: healthy condition-threshold: a workload of a storage system to which the set of RAIDs belongs, health status of the plurality of storage disks, and storage space utilization of the plurality of storage disks. 11, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device, comprising: at least one e.g., Bondurant’s paras. 19, 51-processor; and at least one memory storing computer program instructions, the at least one memory and the computer program instructions being configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: detect a trigger for an e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of a redundant level for a set of redundant array of independent disks (RAIDs), each of the set of RAIDs comprising one or more RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent being formed by a plurality of storage extents from a set of storage extents, the set of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents being obtained by dividing a plurality of storage disks into storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, the plurality of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents being located in different storage disks of the plurality of storage disks; in response to detecting the trigger, select, from the set of RAIDs, a target RAID for which the redundant level is to be e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusted; and e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjust the redundant level of the e.g., Bondurant’s paras. 12, 42-target RAID from a first redundant level to a second redundant level. 12, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 11, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: in response to the second redundant level being higher than the first redundant level, determine whether a first number of e.g., Bondurant’s Figs. 2, 3 and paras. 10-13: unused/spare-free storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in the set of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents is greater than a second number of RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in the target RAID; and in response to the first number being greater than the second number, change a e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID from a first e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the first redundant level to a second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the second redundant level. 
13, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 12, wherein the at least one memory and the computer program instructions are e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: for each RAID extent in the e.g., Bondurant’s paras. 12, 42-target RAID, add a new storage extent into the RAID extent; and e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8, 21: rebuild/reconstruct-reconstruct data in the new storage extent using data in original storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in the RAID extent. 14, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 12, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: in response to detecting a trigger for a further operation consuming the e.g., Bondurant’s Figs. 2, 3 and paras. 10-13: unused/spare-free storage extents, cease the change of the e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID to the second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type; and release storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents used for performing the change. 15, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 11, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: in response to the second redundant level being lower than the first redundant level, change a e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type of the target RAID from a first e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the first redundant level to a second e.g., Bondurant’s Figs. 2, 3 and paras. 3, 8-type with the second redundant level. Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 15, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: remove a storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent storing parity data from each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent of the target RAID. 17, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 15, wherein the second redundant level is above an initial redundant level of the e.g., Bondurant’s paras. 12, 42-target RAID. 
18, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 11, wherein the target RAID is selected based on at least one of: information indicating that the redundant level of the target RAID is to be e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusted, a redundant level of a RAID of the set of RAIDs, and a number of RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents in a RAID of the set of RAIDs. 19, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 11, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: receive an indication for performing the e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of the redundant level from a user of the set of RAIDs. Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  electronic device of claim 11, wherein the at least one memory and the computer program instructions are further configured, with the at least one e.g., Bondurant’s paras. 19, 51-processor, to cause the electronic device to: determine that at least one of the following reaches a e.g., Bondurant’s Figs. 2: Block 202 and paras. 9, 12: healthy condition-threshold: a workload of a storage system to which the set of RAIDs belongs, health status of the plurality of storage disks, and storage space utilization of the plurality of storage disks. 
21, Bondurant teaches, e.g., at Fig. 2 and related description at paras. 21-24 et seq.,  computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: detecting a trigger for an e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjustment of a redundant level for a set of redundant array of independent disks (RAIDs), each of the set of RAIDs comprising one or more RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, each RAID e.g., Bondurant’s Fig. 3G and paras. 36, 38-extent being formed by a plurality of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents from a set of storage e.g., Bondurant’s Fig. 3G and paras. 36, 38-extents, the set of storage extents being obtained by dividing a plurality of storage disks into storage extents, the plurality of storage extents being located in different storage disks of the plurality of storage disks; in response to detecting the trigger, selecting, from the set of RAIDs, a target RAID for which the redundant level is to be e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusted; and e.g., Bondurant’s Figs. 2, 3 and paras. 9-11-adjusting the redundant level of the e.g., Bondurant’s paras. 12, 42-target RAID from a first redundant level to a second redundant level.
Pertinent Cited Prior Art
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20160217039) …discloses method for adjustment of a redundant level for a set of redundant array of independent disks (RAIDs), at para. 33 wherein is implemented: “ method 600 which includes, at 620, producing a number of rateless erasure codes to be provided to the third data store to increase the redundancy level of the file. The number of rateless erasure codes to be produced may be controlled by a redundancy policy. The redundancy policy may identify a total number of rateless erasure codes to be stored and a minimum number of rateless erasure codes to be stored. The minimum number is less than the total number. For example a 20/11 redundancy policy may be employed to control producing twenty erasure codes, where any nine of the twenty erasure codes suffice to recreate a message (e.g., file) for which the erasure codes were produced. In one embodiment, producing the rateless erasure codes may be performed according to a user configurable code rate..” 
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112